Exhibit 10.3

BROOKE MASTER TRUST LLC,

as Issuer

and

THE BANK OF NEW YORK,

as Trustee

SERIES 2007-A SUPPLEMENT

Dated as of December 10, 2007

to

MASTER TRUST INDENTURE

Dated as of December 10, 2007

Brooke Master Trust LLC

SERIES 2007-A

Variable Funding Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE 1.

  

Definitions

   1

Section 1.1

  

Definitions

   1

ARTICLE 2.

  

INITIAL ISSUANCE AND INCREASES AND DECREASES OF INVESTED AMOUNT AND NOTES

   16

Section 2.1

  

ARTICLE 2 of the Master Trust Indenture

   16

Section 2.2

  

Initial Issuance of Notes; Procedure for Increasing the Invested Amount and the
Series 2007-A Note Principal

   16

Section 2.3

  

Procedure for Decreasing the Investor Interest

   17

Section 2.4

  

Procedure for Transferring Loans

   18

ARTICLE 3.

  

Servicing Compensation

   20

ARTICLE 4.

  

Cleanup Call

   20

Section 4.1

  

Timing

   20

Section 4.2

  

Effect of a Cleanup Call

   20

ARTICLE 5.

  

Form of Delivery of the Notes; Denominations; Transfer Restrictions

   20

Section 5.1

  

Delivery of Notes

   20

Section 5.2

  

Denominations of Notes

   21

Section 5.3

  

Transfer Requirements

   21

ARTICLE 6.

  

ALLOCATION AND APPLICATION OF COLLECTIONS

   24

Section 6.1

  

Article 5 of Master Trust Indenture

   24

Section 6.2

  

Allocations of Collections

   24

Section 6.3

  

Determination of Monthly Interest

   24

Section 6.4

  

Reinvestment

   25

Section 6.5

  

Coverage of Required Amount

   25

Section 6.6

  

Monthly Payments

   25

Section 6.7

  

Shared Principal Collections

   28

Section 6.8

  

Payment of Fees

   29

Section 6.9

  

Servicer’s Failure to Make a Deposit or Payment

   29

ARTICLE 7.

  

DISTRIBUTIONS AND REPORTS

   29

Section 7.1

  

Distributions

   29

Section 7.2

  

Monthly Noteholders’ Statement

   30

ARTICLE 8.

  

MISCELLANEOUS

   31

Section 8.1

  

Series 2007-A Pay Out Events

   31

Section 8.2

  

Series 2007-A Servicer Termination Event

   32

 

  -i-   Series 2007-A Supplement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         

Page

Section 8.3

  

Redemption Provision

   33

Section 8.4

  

Audits By Purchaser

   33

Section 8.5

  

Amendments and Waiver

   34

Section 8.6

  

Counterparts

   34

Section 8.7

  

Governing Law

   34

Section 8.8

  

Waiver of Trial by Jury

   34

Section 8.9

  

No Petition

   34

Section 8.10

  

Rights of the Trustee

   35

 

  -ii-   Series 2007-A Supplement



--------------------------------------------------------------------------------

This SERIES 2007-A SUPPLEMENT, is entered into as of December 10, 2007 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof, the “Series 2007-A Supplement”), by
and between BROOKE MASTER TRUST LLC, a Delaware limited liability company, as
issuer (the “Issuer”), and THE BANK OF NEW YORK, a New York banking corporation,
as trustee (together with its successors and permitted assigns in trust under
the Master Trust Indenture referred to below, the “Trustee”) to the Master Trust
Indenture, dated as of December 10, 2007, between the Issuer and the Trustee (as
the same may be amended, restated, supplemented or modified from time to time,
exclusive of Series Supplements, the “Master Trust Indenture”).

Pursuant to this Series 2007-A Supplement, the Issuer shall create a new Series
of Variable Funding Notes and shall specify the principal terms thereof.

PRELIMINARY STATEMENT

WHEREAS, Section 2.2 of the Master Trust Indenture provides, among other things,
that the Issuer and the Trustee may, at any time and from time to time, enter
into a Series Supplement to the Master Trust Indenture for the purpose of
authorizing the issuance of one or more Series of Notes.

NOW, THEREFORE, the parties hereto agree as follows:

(a) There is hereby created a Series of Variable Funding Notes, that is issued
in respect of, and shall be secured by, the Series 2007-A Asset Pool, and that
is to be issued pursuant to the Master Trust Indenture and this Series 2007-A
Supplement, and such Series of Notes shall be substantially in the form of
Exhibit A hereto, executed by or on behalf of the Issuer and authenticated by
the Trustee, and designated as the Variable Funding Notes, (the “Notes”) of this
Series 2007-A (“Series 2007-A”).

(b) Series 2007-A (as defined below) shall not be subordinated to any other
Series.

ARTICLE 1.

DEFINITIONS

Section 1.1 Definitions. In the event that any term or provision contained
herein shall conflict with or be inconsistent with any provision contained in
the Master Trust Indenture, the terms and provisions of this Series 2007-A
Supplement shall govern. All Article, Section or subsection references herein
mean Articles, Sections or subsections of this Series 2007-A Supplement, except
as otherwise provided herein. All capitalized terms not otherwise defined herein
are defined in the Master Trust Indenture. Each capitalized term defined herein
shall relate only to the Notes and no other Series of Notes issued by the
Issuer.

“Additional Interest” has the meaning specified in Section 6.3.

 

Series 2007-A Supplement



--------------------------------------------------------------------------------

“Available Funds” means, with respect to any Settlement Period, an amount equal
to the Series 2007-A Collections, Recoveries and Investment Earnings deposited
in the Series 2007-A Account for such Settlement Period (or to be deposited in
the Collection Account on the related Series Transfer Date with respect to the
preceding Settlement Period pursuant to the third paragraph of subsection 5.4(a)
of the Master Trust Indenture).

“Available Investor Principal Collections” means (A) with respect to the Notes
and any Settlement Period, an amount equal to (i) the Series 2007-A Collections
for such Settlement Period, plus (ii) the amount of Shared Principal Collections
that are allocated to Series 2007-A in accordance with Section 6.7, and (B) when
used with respect to any other Series, has the meaning specified in the
applicable Series Supplement.

“Available Issuer Interest” means, at any time, the amount by which the
aggregate Unpaid Principal Balance of all Eligible Loans of the Series 2007-A
Asset Pool exceeds the Series 2007-A Invested Amount at such time.

“Bank” has the meaning specified in Section 5.3.

“Commitment Termination Date” means the Purchase Expiration Date (as such term
is defined in, and may be amended pursuant to, the Series 2007-A Note Purchase
Agreement).

“Concentration Limit Excess” means, with respect to the Series 2007-A Asset
Pool, at any time the sum (without duplication) of:

(i) the aggregate, for all Obligors, of the amount (if any) by which (x) the
aggregate Unpaid Principal Balance of the Eligible Loans owing by such Obligor
(treating each Obligor and its Affiliates as a single Obligor) exceeds (y) the
lesser of (x) 5% of the Eligible Loan Balance and (y) $4,000,000;

(ii) the amount (if any) by which (x) the five largest Obligor Concentrations
exceeds (y) 20% of the Eligible Loan Balance;

(iii) the sum of (x) the amount, if any, by which the largest Individual State
Concentration exceeds 25% of the Eligible Loan Balance, (y) the amount, if any,
by which the second largest Individual State Concentration exceeds 20% of the
Eligible Loan Balance and (z) the aggregate, for all other Individual State
Concentrations, of the amount, if any, by which such Individual State
Concentration exceeds 15% of the Eligible Loan Balance;

(iv) the amount (if any) by which (x) the aggregate Unpaid Principal Balance of
the Allstate Loans exceeds (y) 40% of the Eligible Loan Balance;

 

  2   Series 2007-A Supplement



--------------------------------------------------------------------------------

(v) the amount (if any) by which (x) the aggregate Unpaid Principal Balance of
the Funeral Service Loans exceeds (y) 35% of the Eligible Loan Balance; and

(vi) the amount (if any) by which (x) the aggregate Unpaid Principal Balance of
the Eligible Loans that have been placed on “watch” pursuant to the Credit and
Collection Policy, exceeds (y) 10% of the Eligible Loan Balance; and

“Coverage Rate” means, as of any date of determination, a percentage equal to
the greater of (i) 17.0% and (ii) during the Revolving Period, if the Purchaser
elects, in its sole discretion, the percentage that is the sum of (a) 100% minus
(b) the initial “Noteholders’ Percentage” (or other advance rate or advance rate
equivalent) as defined in BCC’s last Securitization transaction.

“Coverage Test” means, on any date of determination, an amount equal to the
product of (a) the Coverage Rate and (b) the difference between (1) the Eligible
Loan Balance of all Eligible Loans in the Series 2007-A Asset Pool, minus
(2) the Concentration Limit Excess on such date of determination, all as
computed in accordance with the then most recent Coverage Test Certificate
submitted to, and accepted by, the Purchaser in its sole discretion.

“Coverage Test Certificate” means a certificate substantially the form of
Exhibit C to this Series 2007-A Supplement, duly completed and certified by an
officer of the Issuer, pursuant to which the Issuer sets forth the Unpaid
Principal Balance and the Coverage Test for this Series 2007-A, including
calculations thereof as of a particular date. The Coverage Test Certificate may
be delivered via e-mail.

“Covered Amount” means, at any time of determination, the sum of (1) the maximum
amount of Series 2007-A Invested Amount permitted by the calculation of the
Coverage Test at such time, plus (2) the amounts on deposit in the Series 2007-A
Account on such date of determination constituting Collections on such Series
2007-A Asset Pool.

“Covered Amount Deficiency” means, at any time of determination, the amount by
which the Series 2007-A Invested Amount, and the amount of Series 2007-A Note
Principal allocated thereto, exceeds the Covered Amount at such time.

“Cumulative Series Principal Shortfall” means the sum of the Series Principal
Shortfalls or the equivalent thereof (as such term is defined in each of the
related Series Supplements) for each Series.

“Decrease” means a Mandatory Decrease or a Voluntary Decrease, as applicable.

“Deficiency Amount” has the meaning specified in Section 6.3.

“Delinquency Rate” means a percentage determined as of the last day of any
Settlement Period, equal to (i) the aggregate Unpaid Principal Balance of all
Eligible Loans in the Series 2007-A Asset Pool that are Delinquent Loans as of
such last day, divided by (ii) the aggregate Unpaid Principal Balance of all
Eligible Loans in the Series 2007-A Asset Pool as of such last day.

 

  3   Series 2007-A Supplement



--------------------------------------------------------------------------------

“Delinquent Loan” means a Loan as to which any payment due under such Loan
remains unpaid 30 or more days, but less than 90 days, past the original due
date for such payment.

“Electronic Ledger” means the electronic master record of BCC, BWF, the Issuer
and/or the Servicer with respect to all of their loans and receivables.

“Eligible Loan” means, at any time and with respect to the Series 2007-A Asset
Pool, a Loan that satisfies each of the following criteria:

 

  (A) such Loan, and each related Loan Document, constitutes the legal, valid
and binding obligation of each related Obligor, enforceable against each such
Obligor in accordance with its terms, except as such enforcement may be limited
by (1) bankruptcy, insolvency, fraudulent transfer, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law), and except that certain
provisions in the Loan Documents may be further limited or rendered
unenforceable by applicable law, but (subject to the limitations set forth in
the foregoing clauses (1) and (2)) such limitations or unenforceability will not
render such Loan Documents invalid as a whole or materially and adversely
interfere with the Issuer’s realization of the principal benefits and/or
security provided thereby. All parties to such Loan, and each related Loan
Document, had full legal capacity to execute and deliver such Loan and such Loan
Documents and to grant the security interest purported to be granted thereby;

 

  (B) such Loan was originated in the ordinary course of BCC’s business in
accordance with and through the application of the Credit and Collection Policy
and BCC’s standard credit underwriting procedures;

 

  (C) such Loan accrues interest at a floating rate per annum equal to or
greater than:

(i) the sum of the “prime rate” most recently published in the “Money Rates”
section of The Wall Street Journal (or, if such rate ceases to be published, by
The Wall Street Journal, the highest per annum rate of interest published by the
Federal Reserve Board in the Federal Reserve statistical release H.15(519)
entitled “Selected Interest Rates” as Bank prime loan rate) plus:

 

  (b) in the case of any Allstate Loan, 3.00%;

 

  (c) in the case of any Brooke Insurance Loan, 3.00%; or

 

  (d) in the case of any Funeral Service Loan, 3.00%; or

 

  4   Series 2007-A Supplement



--------------------------------------------------------------------------------

(ii) the one-month LIBO Rate plus a spread acceptable to the Required Persons;
or

(iii) an equivalent monthly adjustable interest rate acceptable to the Required
Persons;

 

  (D) such Loan (i) has not had any of its terms, conditions or provisions
amended, modified, waived or rescinded other than in compliance with the Credit
and Collection Policy, (ii) has not been restructured for credit reasons at any
time, (iii) has not been satisfied, subordinated or rescinded and (iv) has not
had any material collateral securing such Loan released from the lien granted by
the related Loan Documents, other than, in the case of (ii) and (iii) of this
clause (D), Permitted Loan Modifications described in clauses (B) and (D) of the
definition thereof;

 

  (E) such Loan does not provide for substitution, exchange or addition of the
related Loan Collateral, and none have been made;

 

  (F) such Loan is payable in monthly installments if such Loan is a Brooke
Insurance Loan or a Funeral Service Loan, with all accrued interest being due
and payable in full each month, which monthly installments will fully amortize
such Loan over its term;

 

  (G) none of such Loan, any related Loan Document, the sale of the related Loan
Collateral, the sale of any related insurance products or funeral home products
or any related service contract, contravenes in any material respect any law,
rule or regulation applicable thereto (including, without limitation, any law,
rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices,
privacy or usury) and none of the related Loan Documents were created, solicited
or entered into in violation of any such law, rule or regulation in any material
respect;

 

  (H) such Loan and the related Loan Documents are not subject to, nor has there
been asserted or, to the best of the Issuer’s, BWF’s or BCC’s knowledge,
threatened, any litigation or any right of rescission, set off, counterclaim or
other defense of the related Obligor;

 

  (I) such Loan is not a Defaulted Loan and, as of the date such Loan is first
included in the Trust Estate, such Loan is not a Delinquent Loan and is not a
Loan that has been or should have been placed on “watch” pursuant to the Credit
and Collection Policy;

 

  (J) such Loan has an original term to maturity of not more than 180 months;

 

  (K) as of the date such Loan is first included in the Trust Estate, and after
giving effect to such inclusion, the Weighted Average Life of all Eligible Loans
does not exceed seven (7) years;

 

  5   Series 2007-A Supplement



--------------------------------------------------------------------------------

  (L) such Loan has an original principal balance less than or equal to
$7,500,000;

 

  (M) the Unpaid Principal Balance of such Loan does not exceed 90% of the Loan
Collateral Market Value of the related Loan Collateral;

 

  (N) no Obligor on such Loan (1) is a Governmental Authority, (2) is an
Affiliate of any Brooke Party or (3) is the subject of any Event of Bankruptcy;

 

  (O) such Loan is denominated and payable only in Dollars in the United States
by an Obligor located in the United States and is governed by the law of a
jurisdiction within the United States;

 

  (P) such Loan constitutes “tangible chattel paper” an “instrument” or a
“payment intangible” within the meaning of Article 9 of the UCC of all
applicable jurisdictions, there is only one original of any such chattel paper
or instrument and such original is in the possession of the Custodian;

 

  (Q) (i) such Loan is secured by a valid and perfected security interest in
substantially all the assets of the related Obligor (including, without
limitation, (a) in the case of Brooke Insurance Agent or Allstate Agent, such
Obligor’s rights under the related Brooke Insurance Franchise Agreement or
Allstate Agency Agreement, as applicable, and all rights of such Obligor in and
to Sales Commissions, and (b) in the case of a Funeral Home, substantially all
real property owned by such Obligor), which security interest or lien is a first
priority security interest or lien with respect to any such assets in which a
security interest can be created under Article 9 of the UCC of the applicable
jurisdiction and, if such Loan is a Funeral Service Loan, with respect to the
related Mortgaged Property, (ii) no further action is required (and all
continuation statements have been filed) under the UCC or other applicable law
to continue the perfected status of such security interest or lien against
creditors of and transferees from the original Obligor and (iii) other than as
described in clause (JJ) below, there are no Adverse Claims prior or subordinate
to, or equal with, the security interest or lien of BCC and its assigns in the
collateral securing such Loan except for Permitted Liens and, solely in the case
of any Mortgaged Property securing a Funeral Service Loan, any of the following
(collectively, “Permitted Real Estate Encumbrances”); (x) liens for current real
property taxes and assessments not yet due and payable; (y) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording being acceptable to lending
institutions generally and specifically referred to in the lender’s title
insurance policy delivered to BCC at the time of the origination of the related
Funeral Service Loan and which do not materially adversely affect the Loan
Collateral Market Value attributable to the Mortgaged Property; and (z) other
matters to which similar properties are commonly subject that do not materially
interfere with the benefits of the security intended to be provided by the
Mortgage or the use, enjoyment, value or marketability of the related Mortgaged
Property;

 

  6   Series 2007-A Supplement



--------------------------------------------------------------------------------

  (R) the related Obligor has paid in full all expenses in connection with the
maintenance and operation of the related insurance agency or funeral home
business, as applicable (including, without limitation, property insurance and
taxes);

 

  (S) the Loan Documents relating to such Loan include a Collateral Preservation
Agreement, a Loan Agreement and, in the case of a Brooke Insurance Loan, a
Brooke Insurance Franchise Agreement and a Lender Protection Addendum,
substantially in the forms attached hereto as Exhibits C, F, and G to the Master
Trust Indenture, as applicable, or in such other form that (i) provides
substantially the same or better protections to BCC or the Master Agent, as
applicable, and does not adversely impact the collectibility of or the interest
of the Secured Parties in the subject Loans (a copy of which revised forms will
be delivered to the Trustee by BCC and with respect to which the Required
Noteholders shall not have objected within sixty (60) days of receipt of a copy
of such revised form) or (ii) the Required Noteholders may approve in writing
(which approval will not be unreasonably withheld);

 

  (T) the Loan Documents relating to such Loan (i) require the related Obligor
to continue to make all scheduled payments originally due under such Loan
notwithstanding the occurrence of any casualty loss with respect to the assets
of such Obligor and (ii) incorporate customary and enforceable provisions
permitting the holder of such Loan to accelerate the maturity date thereof and
to enforce its security interest in the collateral securing such Loan upon the
occurrence of an event of default thereunder (after giving effect to any
applicable grace period), and BWF, the Issuer and their respective successors
and assigns, shall be entitled to enforce all such rights under the related Loan
Documents;

 

  (U) except in the case of an Allstate Loan, none of the Loan Agreements under
which such Loan arises, any other Loan Documents related to such Loan or any
applicable law, rule or regulation applicable to such Loan or such Loan
Documents (i) requires the consent of any party to the transfer, sale or
assignment of such Loan or the rights of BCC (or its assignees), BWF (or its
assignees) or the Issuer (or its assignees) under any Loan Document (unless such
consent shall have been obtained) or (ii) contains a confidentiality provision
that purports to restrict the ability of BWF, the Issuer or any of the Secured
Parties to exercise their respective rights under any Transaction Document,
including, without limitation, its right to review all Loan Documents;

 

  (V) if such Loan is a Brooke Insurance Loan, the Master Agent is the “agent of
record” for all insurance policies issued by or through the related Brooke
Insurance Agent and has the right to receive all Sales Commissions arising in
connection with the sale or renewal of insurance products through such Brooke
Insurance Agent;

 

  7   Series 2007-A Supplement



--------------------------------------------------------------------------------

  (W) such Loan is a “closed-end loan” and the related Loan Documents do not
provide for any further extensions of credit;

 

  (X) BCC and each other Affiliate of BCC at any time owning an interest in, or
servicing, such Loan had all licenses and permits necessary to originate, own
and/or service, as applicable, such Loan;

 

  (Y) a complete Custodian File for such Loan has been delivered to the
Custodian and the Trustee, for the benefit of the Noteholders, has received a
Collateral Receipt certifying such receipt;

 

  (Z) the information with respect to such Loan set forth in the Schedule of
Loans has been produced from the Electronic Ledger and is true and correct in
all material respects as of the close of business on the date such Loan is first
included in the Trust Estate;

 

  (AA)  no selection procedures having an adverse effect on BWF, the Issuer or
the Secured Parties have been utilized in selecting such Loans from the loans
owned by BCC, BWF, or the Issuer and such Loan does not differ substantially
from the loans previously sold to BWF by BCC or to Issuer by BWF, in each case,
which meet the eligibility criteria specified herein;

 

  (BB)  such Loan was originated by BCC without fraud or material
misrepresentation on the part of any Obligor or BCC or any Affiliate thereof;

 

  (CC)  such Loan is not assumable by any other Person unless such party meets
the Credit and Collection Policy requirements for borrowers;

 

  (DD)  neither BCC, BWF, the Issuer, nor any of their respective Affiliates
have done anything to convey, or has refrained from taking action to prevent the
conveyance of, any right to any Person (other than BWF, the Issuer or the
Secured Parties, as applicable) that would result in such Person having a right
to payments due under such Loan or otherwise to impair the rights of BWF, the
Issuer or the Secured Parties in such Loan or the proceeds thereof, and prior to
the sale by BCC of its interests in such Loan and Related Security with respect
thereto to BWF, or the transfer by BWF of its interests in such Loan and Related
Security with respect thereto to the Issuer, neither BCC, BWF, nor the Issuer
has any constructive or actual knowledge that its interest in such Loan was
subject to the actual or claimed interest of any Person (which interest was not
released or subordinate to BCC’s, BWF’s or the Issuer’s interest) other than the
ownership interest of the related Obligor, Permitted Liens and Permitted Real
Estate Encumbrances;

 

  (EE) 

as of the date such Loan is first included in the Trust Estate, (i) except for
payment delinquencies continuing for a period of not more than 15 days as of
such date, no default, breach, violation or event permitting acceleration under
the terms of such Loan has occurred, (ii) to BCC’s, BWF’s, or the Issuer’s
knowledge, no continuing condition that with notice or the lapse

 

  8   Series 2007-A Supplement



--------------------------------------------------------------------------------

 

of time would constitute a default, breach, violation, or event permitting
acceleration under the terms of such Loan has arisen, (iii) neither BCC, BWF,
the Issuer, nor any of their respective Affiliates have waived any of the
foregoing events or conditions, and (iv) no collateral securing such Loan has
been repossessed;

 

  (FF)  (i) BCC has caused the portions of its Electronic Ledger relating to
such Loan to be clearly and unambiguously marked to show that such Loan has been
sold to BWF in accordance with the terms of the Purchase and Sale Agreement,
(ii) BWF has caused the portions of its Electronic Ledger relating to such Loan
to be clearly and unambiguously marked to show that such Loan has been sold to
the Issuer in accordance with the terms of the Loan Purchase Agreement, (iii) a
first-priority perfected ownership or security interest in such Loan and Related
Security has been granted by BCC to BWF, and (iv) a first-priority perfected
ownership or security interest in such Loan and Related Security has been
granted by BWF to the Issuer, all in accordance with the terms of this Master
Trust Indenture;

 

  (GG)  in the case of a Brooke Insurance Loan, the related Obligor is enrolled
in the Brooke Capital Corporation “master agent program”;

 

  (HH)  such Loan (i) was entered into with and executed by an authorized
officer or director of the Obligor and (ii) is either a full recourse loan to
such officer or director or the payment in full of such Loan is guaranteed by
such officer or director; and

 

  (II) BCC has not made and will not make any other loans to the related Obligor
(or to any Person that is an Affiliate of such Obligor, or in which such Obligor
otherwise has a direct or indirect interest) unless (i) such other loan is
subordinated to such Loan included in the Trust Estate pursuant to a
subordination agreement or (ii) in the case of a Brooke Insurance Loan, the
Required Noteholders shall have received evidence reasonably satisfactory that
(a) each such other loan is either subject to the Intercreditor Agreement or is
an Eligible Loan and (b) the loan-to-value ratio of each such other loan is
equal to or lower than the loan-to-value ratio of such Loan included in the
Trust Estate (with such loan-to-value ratio being determined, in each case,
based on the ratio that the outstanding principal balance of such loan bears to
the Loan Collateral Market Value of the collateral securing such loan).

“Expected Final Payment Date” means the Payment Date falling in the twelfth
complete calendar month following the Pay Out Commencement Date.

“Fee Amount” has the meaning specified in Section 6.3.

“Fees” means all of the amounts payable in connection with the Fee Letter (as
such term is defined in the Series 2007-A Note Purchase Agreement).

 

  9   Series 2007-A Supplement



--------------------------------------------------------------------------------

“Increase” has the meaning specified in Section 2.2(a).

“Individual State Concentration” means, with respect to any state, the aggregate
Unpaid Principal Balance of the Eligible Loans owing by Obligors located in such
state (determined by reference to the location of the chief executive office of
such Obligor).

“Initial Invested Amount” is an amount equal to the Initial Series 2007-A Note
Principal.

“Initial Series 2007-A Note Principal” means the aggregate initial principal
amount of the Notes, which is $142,612,512.69.

“Interest Period” means, with respect to any Payment Date, the preceding
Settlement Period (or, in the case of the first Payment Date, the period from
and including the Series 2007-A Closing Date to and including December 31,
2007).

“Legal Final Payment Date” means the Payment Date falling in the twelfth
complete calendar month after the Expected Final Payment Date.

“Liquidating Obligor” means an Obligor (i) that has been placed under an order
for liquidation by any court or other regulatory authority with jurisdiction
thereover, (ii) whose owners have voluntarily agreed to liquidate or (iii) that
has been placed by an insurance regulatory authority under a significant form of
supervision, control or restraint (such as conservatorship or rehabilitation but
excluding liquidation) which continues for a period of more than 180 days.

“LIBO Rate” means, for any Interest Period, the interest rate per annum
determined by the Required Persons of this Series 2007-A by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate of interest determined by the Trustee in accordance
with its usual procedures (which determination shall be conclusive absent
manifest error) to be the average of the London interbank market offered rates
for U.S. dollars quoted by the British Bankers’ Association as set forth on the
Associated Press-Dow Jones Telerate Service (or such other page as may replace
Page 3750 on the Associated Press-Dow Jones Telerate Service or such other
service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
interest settlement rates for U.S. Dollar deposits) at or about 11:00 a.m.
(London time) on the Business Day which is two (2) Business Days prior to the
first day of the applicable Interest Period by (ii) a number equal to 1.00 minus
the LIBO Rate Reserve Percentage. The LIBO Rate may also be expressed by the
following formula:

Average of London interbank offered rates quoted by BBA as shown on

LIBO Rate = Associated Press-Dow Jones Telerate Service display page 3750 ( or
appropriate successor)

1.00 - LIBO Rate Reserve Percentage

 

  10   Series 2007-A Supplement



--------------------------------------------------------------------------------

where “LIBO Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”) in Regulation D of the Federal Reserve Board. The
LIBO Rate shall be adjusted with respect to any Note or Increase funded at the
Alternate Rate and based upon the LIBO Rate that is outstanding on the effective
date of any change in the LIBO Rate Reserve Percentage as of such effective
date. The Trustee shall give prompt notice to the Servicer and the Issuer of the
LIBO Rate as determined or adjusted in accordance herewith (which determination
shall be conclusive absent manifest error).

“Loan Transfer” has the meaning specified in Section 2.4(a).

“Loan Transfer Request” has the meaning specified in Section 2.4(a).

“Mandatory Decrease” has the meaning specified in Section 2.3(a).

“Maximum Principal Amount” equals $ 150,000,000.

“Minimum Issuer Interest” means, for any date of determination, the minimum
amount by which the Unpaid Principal Balance of all Eligible Loans of the Series
2007-A Asset Pool plus the amounts on deposit in the Series 2007-A Account on
such date of determination constituting Collections on the Series 2007-A Asset
Pool, minus the Concentration Limit Excess on such date of determination, is
required to exceed the Series 2007-A Invested Amount without creating a Covered
Amount Deficiency.

“Monthly Interest” has the meaning specified in Section 6.3.

“Monthly Principal” has the meaning specified in Section 6.4.

“Note Rate” means, with respect to each Interest Period, a variable rate per
annum equal to the rate determined therefor by the Purchaser (based on any and
all amounts which constitute Series 2007-A Financing Costs (as defined in the
Series 2007-A Note Purchase Agreement) with respect to such Interest Period
pursuant to the Series 2007-A Note Purchase Agreement).

“Note Rate Adjustment Event” means the date on which the Prime Rate exceeds the
LIBO Rate by 1.00 percent or less.

“Noteholder” means with respect to any Note, the holder of record of such Note.

“Notes” has the meaning specified in paragraph (a) of the Designation.

“Notice Persons” means the Purchaser.

 

  11   Series 2007-A Supplement



--------------------------------------------------------------------------------

“Obligor Concentration” means, at any time with respect to any Obligor, the
aggregate Unpaid Principal Balance of the Eligible Loans owing by such Obligor
or any Affiliate of such Obligor.

“Pay Out Commencement Date” means the earliest of (i) the Commitment Termination
Date, (ii) the date on which an Issuer Pay Out Event is deemed to occur pursuant
to ARTICLE 9 of the Master Trust Indenture or (iii) the date on which a Series
2007-A Pay Out Event is deemed to occur pursuant to Section 8.1 of this Series
2007-A Supplement.

“Payment Date” means, for the purpose of this Series 2007-A, each Settlement
Date.

“Payoff Date” means the date on which all principal and interest on the Notes
and any other amounts directly related to this Series 2007-A payable to any
Noteholder or the Purchaser under the Transaction Documents have been
indefeasibly paid in full.

“Permitted Real Estate Encumbrance” has the meaning set forth in clause (Q) of
the definition of “Eligible Loan” in this Series 2007-A Supplement.

“Permissible Uses” means payments by the Issuer to (i) BWF, for Additional Loans
(directly or through repayment of any subordinated notes issued to BCC),
(ii) the Issuer, as a dividend distribution (so long as the Issuer has a net
worth (in accordance with GAAP) of at least $5,000,000 after giving effect to
such dividend distribution) and (iii) Persons for other expenses of the Issuer
not prohibited by the 2007-A Transaction Documents.

“Prime Rate” means, as of any date of determination, the rate of interest most
recently published in the “Money Rates” section of The Wall Street Journal as
the “prime rate” on such date of determination (or, if such rate ceases to be
published by The Wall Street Journal, the highest per annum rate of interest
published by the Federal Reserve Board in Federal Reserve statistical release
H.15(519) entitled “Selected Interest Rates” as Bank prime loan rate).

“Purchaser” has the meaning specified in the Series 2007-A Note Purchase
Agreement.

“QIB” has the meaning specified in Section 5.3.

“Rapid Amortization Period” means the Amortization Period commencing on the Pay
Out Commencement Date and ending on the Series 2007-A Termination Date.

“Redemption Date” means the date on which the Notes are redeemed in full
pursuant to ARTICLE 4 or Section 8.2 hereof.

“Reduction Amount” has the meaning specified in Section 2.4(a).

“Reduction” has the meaning specified in Section 2.4(c).

“Reinvestment Amount” has the meaning specified in Section 6.4.

 

  12   Series 2007-A Supplement



--------------------------------------------------------------------------------

“Required Amount” has the meaning specified in Section 6.5(a).

“Required Persons” means at least two (if there are more than one) Holders of
Notes in Series 2007-A, representing at least 66 2/3% of the aggregate Maximum
Principal Amount (or, if Series 2007-A is in a “Rapid Amortization Period,” the
“Note Principal”) of all Noteholders in Series 2007-A.

“Revolving Period” means the period from and including the Series 2007-A Closing
Date to, but not including, the Pay Out Commencement Date.

“Rule 144A” has the meaning specified in Section 5.3(b)(i).

“Securitization” means a transaction of at least $ 25,000,000 undertaken by BCC
or any of its Affiliates (including Series of Notes issued pursuant to the
Master Trust Indenture) involving the direct or indirect sale or other
conveyance of loans, substantially similar to the Eligible Loans, originated by
BCC to a Person that shall privately or publicly sell rated securities
(including, without limitation, notes and pass-through certificates) backed by
such loans to third-party investors.

“Series 2007-A” means the Series of the Issuer’s Variable Funding Notes
represented by the Notes.

“Series 2007-A Account” means the Series Account established by the Master Trust
Administrator in accordance with Section 5.3(c) of the Master Trust Indenture at
The Bank of New York, the number of which is 917995.

“Series 2007-A Allstate CPA Fee” means, as of any Settlement Date, an amount
equal to the product of (i) the Series 2007-A Allstate CPA Fee Rate and (ii) the
Unpaid Principal Balance of the Allstate Loans in the Series 2007-A Asset Pool
as of the Record Date for the Collection Period immediately preceding such
Settlement Date.

“Series 2007-A Allstate CPA Fee Rate” means, with respect to this Series 2007-A,
0.50% per annum.

“Series 2007-A Asset Pool” means all Eligible Loans that are either Allstate
Loans, Brooke Insurance Loans or Funeral Service Loans and, in each case, the
Related Security and that are designated to the Series 2007-A Asset Pool
pursuant to the Series 2007-A Loan Schedule; provided, that after the Series
2007-A Closing Date no additional Funeral Service Loans shall be included in the
Series 2007-A Asset Pool and the Series 2007-A Loan Schedule shall not be
amended after the Series 2007-A Closing Date to include any additional Funeral
Service Loans.

“Series 2007-A Closing Date” means December 10, 2007.

“Series 2007-A Collections” means, with respect to any Settlement Period, the
sum of (a) the aggregate Collections on or in respect of the Series 2007-A Asset
Pool deposited into the Collection Account for such Settlement Period, and
(b) in connection with the purchase or redemption of Notes, the aggregate amount
deposited in the Series 2007-A Payment Account pursuant to ARTICLE 4 or
Section 8.3 hereof with respect to the Series 2007-A Asset Pool.

 

  13   Series 2007-A Supplement



--------------------------------------------------------------------------------

“Series 2007-A Indenture” shall mean the Master Trust Indenture together with
the Series 2007-A Supplement.

“Series 2007-A Invested Amount” is an Asset Pool Invested Amount pursuant to the
Master Trust Indenture and means, for purposes of this Series 2007-A, at any
time (a) the Initial Invested Amount, plus (b) the aggregate amount of all
Increases made prior to such date, minus (c) the aggregate amount of principal
payments (including, without limitation, any Decreases) made to Noteholders
prior to such date, minus (d) the aggregate amount of all Loan Transfers. Once
all principal and interest on the Notes and any other amounts payable to the
Noteholders pursuant to the Transaction Documents have been paid in full, the
Series 2007-A Invested Amount shall be zero.

“Series 2007-A Investor Default Amount” means, with respect to any Settlement
Period, an amount equal to the aggregate Unpaid Principal Balance of all Loans
of the Series 2007-A Asset Pool that became Defaulted Loans during such
Settlement Period (each respective Unpaid Principal Balance being measured as of
the date the relevant Loan became a Defaulted Loan) during such Settlement
Period.

“Series 2007-A Loan Schedule” means the Schedule of Loans substantially in the
form of Exhibit D hereto, duly completed and certified by an officer of the
Master Trust Administrator on behalf of the Issuer and furnished to and
acknowledged by the Trustee and accepted in writing by the Required Persons on
the Series 2007-A Closing Date pursuant to which the Issuer sets forth a
comprehensive list of the Eligible Loans and Related Security and other Loans
and Related Security allocated to Series 2007-A as of the Series 2007-A Closing
Date, as the same shall be amended, supplemented or updated from time to time on
any Settlement Date and two (2) Business Days following each Loan Transfer by
delivering a new Series 2007-A Loan Schedule furnished by the Master Trust
Administrator to and acknowledged by the Trustee and accepted in writing by the
Required Persons. The Series 2007-A Loan Schedule may be delivered by e-mail.

“Series 2007-A Note Principal” means the outstanding principal amount of the
Notes which, at all times, shall be equal to the Series 2007-A Invested Amount
at such time.

“Series 2007-A Note Purchase Agreement” means the Series 2007-A Note Purchase
Agreement, dated as of December 10, 2007, between the initial Noteholder and the
Issuer as amended, restated, supplemented or otherwise modified from time to
time.

“Series 2007-A Pay Out Event” has the meaning specified in Section 8.1.

“Series 2007-A Payment Account” means the account the account pursuant to
subsection 5.3(b) of the Master Trust Indenture and designated as such by the
Secured Parties of this Series 2007-A at Fifth Third Bank, Cincinnati, Ohio, the
number of which is 728-76175, ABA 042-000-314; Account Name: Commercial Loan
Wire, Ref: Brooke MT CC-2101.

 

  14   Series 2007-A Supplement



--------------------------------------------------------------------------------

“Series 2007-A Principal Shortfall” means with respect to the Notes and any
Series Transfer Date, the excess, if any, of (a)(i) with respect to any Series
Transfer Date related to a Mandatory Decrease, the amount of such Mandatory
Decrease, (ii) with respect to any Series Transfer Date during the Rapid
Amortization Period, the Series 2007-A Invested Amount (which amount shall not
be less than the Series 2007-A Note Principal) or (iii) with respect to any
other Series Transfer Date, zero, over (b) the principal portion of the Series
2007-A Collections for such Series Transfer Date.

“Series 2007-A Servicer’s Certificate” means a certificate, substantially in the
form attached hereto as Exhibit E, completed by and executed on behalf of the
Servicer, furnished to the Trustee by the Servicer on the Business Day
immediately preceding each Settlement Date.

“Series 2007-A Servicer Termination Event” has the meaning specified in
Section 8.2.

“Series 2007-A Servicing Fee” means, as of any Settlement Date, an amount equal
to the product of (i) the Series 2007-A Servicing Fee Rate and (ii) the Unpaid
Principal Balance of the Loans in the Series 2007-A Asset Pool as of the Record
Date for the Collection Period immediately preceding such Settlement Date.

“Series 2007-A Servicing Fee Rate” means, with respect to this Series 2007-A,
0.355% per annum.

“Series 2007-A Shared Principal Collections” has the meaning specified in
Section 6.7(b).

“Series 2007-A Termination Date” means the earliest to occur of (a) the Payment
Date on which the Notes, plus all other amounts due and owing to the
Noteholders, are paid in full, (b) the Legal Final Payment Date or (c) the
Indenture Termination Date.

“Shared Principal Collections” means, with respect to any Series Transfer Date,
either (a) the amount allocated to the Notes which may be applied to the “Series
Principal Shortfall” with respect to other outstanding Series or (b) the amounts
allocated to the notes of other Series which the applicable Series Supplements
for such Series specify are to be treated as “Shared Principal Collections” and
which may be applied to cover the Series Principal Shortfall with respect to the
Notes.

“Voluntary Decrease” has the meaning specified in Section 2.3(b).

 

  15   Series 2007-A Supplement



--------------------------------------------------------------------------------

ARTICLE 2.

INITIAL ISSUANCE AND INCREASES AND DECREASES OF

INVESTED AMOUNT AND NOTES

Section 2.1 ARTICLE 2 of the Master Trust Indenture. ARTICLE 2 of the Master
Trust Indenture shall be supplemented and read in its entirety as follows and
shall be applicable only to the Notes:

Section 2.2 Initial Issuance of Notes; Procedure for Increasing the Invested
Amount and the Series 2007-A Note Principal.

(a) Subject to satisfaction of the conditions precedent set forth in
Section 2.2(b), (i) on the Series 2007-A Closing Date, the Issuer will issue the
Notes in accordance with Section 2.2 of the Master Trust Indenture in the
aggregate initial principal amount equal to the Initial Series 2007-A Note
Principal and (ii) on any Business Day during the Revolving Period, the Issuer
may increase the Series 2007-A Invested Amount (each such increase referred to
as an “Increase”), upon two (2) Business Days (or one (1) Business Day if the
Increase is less than $1,000,000), with prior notice to the Trustee and the
Purchaser, by (i) reducing the Issuer Interest in the Series 2007-A Asset Pool,
(ii) adding new Eligible Loans to the Series 2007-A Asset Pool or (iii) a
combination hereof, and, thereby, increasing the Invested Amount in the Series
2007-A Asset Pool, and, simultaneously herewith, increasing the Series 2007-A
Note Principal, pro rata, by an amount equal to such Increase. Upon each
Increase, the Trustee shall, or shall cause the Transfer Agent and Registrar to,
indicate in the Note Register such Increase of the Series 2007-A Note Principal.

(b) The Notes will be issued on the Series 2007-A Closing Date and the Series
2007-A Invested Amount may be increased on any Business Day during the Revolving
Period pursuant to Section 2.2(a), provided, that each of the following
conditions shall be met prior to such initial issuance and each proposed
Increase:

(i) The amount of each issuance or Increase shall be equal to or greater than
$250,000;

(ii) After giving effect to such issuance or Increase, the Series 2007-A Note
Principal shall not exceed the Maximum Principal Amount at such time;

(iii) After giving effect to such issuance or Increase, the Series 2007-A
Invested Amount and the related Series 2007-A Note Principal to which it is
allocated shall not exceed the Covered Amount;

(iv) Such issuance or Increase and the application of the proceeds thereof shall
not result in the occurrence of (1) a Pay Out Event for any Series, a Servicer
Default or an Event of Default or (2) an event or occurrence, which, with the
passing of time or the giving of notice thereof, or both, would become a Pay Out
Event for any Series, Servicer Termination Event or an Event of Default; and

 

  16   Series 2007-A Supplement



--------------------------------------------------------------------------------

(v) All required consents have been obtained and all other conditions precedent
to the making of Increases under the Series 2007-A Note Purchase Agreement shall
have been satisfied.

With each such Increase of the Series 2007-A Invested Amount, the Series 2007-A
Note Principal shall be deemed to be increased by an equal amount.

(c) Upon receipt of the proceeds of such issuance or Increase, by or on behalf
of the Issuer, the Trustee shall, or shall cause the Transfer Agent and
Registrar to, indicate in the Note Register the amount thereof.

(d) The Issuer shall not issue additional Notes of this Series. For this
purpose, neither an Increase pursuant to Section 2.2(b) nor an amendment to this
Series 2007-A Supplement to increase the Maximum Principal Amount shall
constitute the issuance of additional Notes.

(e) Notwithstanding anything to the contrary in Section 2.1 or in this
Section 2.2, the Issuer may, to the extent applicable, allocate “Increases” and
“Decreases” among several VFN Series of Fifth Third on a non-pro rata basis,
provided, that (i) the Issuer shall not (unless necessary in order to comply
with Section 2.2(e)(ii)) disproportionately allocate “Increases” or “Decreases”
to the same Series for two or more consecutive “Increases” or “Decreases” (as
the case may be) and (ii) the Issuer shall use its reasonable best efforts to
allocate “Increases” and “Decreases” among several VFN Series of Fifth Third
such that the aggregate “Note Principal” of several VFN Series of Fifth Third is
at all times ratably allocated among several VFN Series of Fifth Third according
to their respective “Maximum Principal Amounts.”

Section 2.3 Procedure for Decreasing the Investor Interest.

(a) Mandatory Decrease. Without limiting Section 8.1 hereof, if on any date of
determination the Issuer Interest in the Series 2007-A Asset Pool as of the end
of the prior Settlement Period is less than the Minimum Issuer Interest, then
(unless, on or before the succeeding Series Transfer Date, BWF transfers
Additional Loans to the Series 2007-A Asset Pool and increases the Issuer
Interest in the Series 2007-A Asset Pool so that it is greater than or equal to
the Minimum Issuer Interest), on or before the following Payment Date, the
Issuer shall deposit or cause to be deposited into the Series 2007-A Payment
Account from Available Investor Principal Collections, amounts otherwise payable
to the Issuer (to the extent not required to be paid pursuant to Section 6.8) or
other amounts so designated to be applied in accordance with Section 6.6(e), a
principal payment to decrease the Series 2007-A Invested Amount, by the amount
necessary, so that after giving effect to all Decreases of the Series 2007-A
Invested Amount on the related Payment Date, the Issuer Interest in the Series
2007-A Asset Pool shall be greater than or equal to the Minimum Issuer Interest
(each such decrease of the Series 2007-A Invested Amount pursuant to this
Section 2.3(a), a “Mandatory Decrease”). Each such Mandatory Decrease of the
Series 2007-A Invested Amount shall cause the Series 2007-A Note Principal to be
decreased by an equal amount. Each such Mandatory Decrease shall be on a pro
rata basis for all Notes, and Mandatory Decreases of all VFN Series of Fifth
Third shall occur on a pro rata basis subject to Section 2.2(e). Upon such
Mandatory Decrease, the Servicer, on behalf of the Issuer, shall reflect such
Decrease in the next Series 2007-A Servicer Certificate.

 

  17   Series 2007-A Supplement



--------------------------------------------------------------------------------

(b) Voluntary Decrease. On any Business Day, the Issuer may, upon written notice
to the Trustee and to the Noteholders (in accordance with the terms of the
Series 2007-A Note Purchase Agreement), decrease the Series 2007-A Invested
Amount (each such decrease of the Series 2007-A Invested Amount pursuant to this
Section 2.3(b), a “Voluntary Decrease”) by depositing or causing to be deposited
into the Series 2007-A Payment Account from Available Investor Principal
Collections, amounts otherwise payable to the Issuer (to the extent not required
to be paid pursuant to Section 6.8) or other amounts so designated and
distributing to the Noteholders in respect of principal on the Notes, an amount
equal to the amount of such Voluntary Decrease in accordance with
Section 6.6(e). Each such Voluntary Decrease shall be on a pro rata basis for
all Notes; the Voluntary Decrease shall be in a minimum principal amount of
250,000 and shall occur on a pro rata basis subject to Section 2.2(e). Each such
Voluntary Decrease of the Series 2007-A Invested Amount shall cause the Series
2007-A Note Principal to be decreased by an equal amount. Upon such Voluntary
Decrease, the Servicer, on behalf of the Issuer shall reflect such Decrease in
the next Series 2007-A Servicer Certificate.

(c) Principal Amortization. During the Rapid Amortization Period, principal will
be allocated to the Series 2007-A Invested Amount (pursuant to Section 6.4) and
paid to the Noteholders on a pro rata basis.

(d) Registration of Decrease. Upon each Decrease and each decrease due to the
commencement of the Rapid Amortization Period, the Trustee shall, or shall cause
the Transfer Agent and Registrar to, indicate in the Note Register the amount of
such Decrease.

Section 2.4 Procedure for Transferring Loans.

(a) On any Business Day, upon sixty (60) Business Days’ prior notice to the
Trustee and the Required Persons, the Master Trust Administrator on behalf of
the Issuer may submit a written request substantially in the form of Exhibit D
hereto to the Trustee and the Required Persons to transfer all or any portion of
the Eligible Loans from the Series 2007-A Asset Pool to any other Asset Pool
pursuant to this Section 2.4 (each a “Loan Transfer Request”). Upon receipt of
the written approval of the Required Persons, the Master Trust Administrator may
transfer the portion of the Eligible Loans identified in the Loan Transfer
Request from the Series 2007-A Asset Pool to any other Asset Pool (each a “Loan
Transfer”), provided that each of the following conditions precedent is
fulfilled:

(i) The Amount of such Loan Transfer shall be equal or greater than $250,000;

(ii) After giving effect to such Loan Transfer, the Series 2007-A Invested
Amount and the related Series 2007-A Note Principal to which it is allocated
shall not exceed the Covered Amount;

 

  18   Series 2007-A Supplement



--------------------------------------------------------------------------------

(iii) the Issuer shall have paid an amount equal to the portion of the Series
2007-A Invested Amount related to the portion of the Eligible Loans of the
Series 2007-A Asset Pool identified in the Loan Transfer Request (the “Reduction
Amount”) in accordance with Section 6.6(e) hereof;

(iv) on or before the date of the Loan Transfer the Master Trust Administrator
acting on behalf of the Issuer shall deliver an updated Series 2007-A Loan
Schedule to the Trustee, the Servicer and the Required Persons and the Required
Persons shall have agreed in writing to this updated Series 2007-A Loan
Schedule;

(v) such Loan Transfer shall not result in the occurrence of (A) a Pay Out Event
for any Series, a Servicer Default or an Event of Default or (B) an event or
occurrence, which, with the passing of time or the giving of notice thereof, or
both, would become a Pay Out Event for any Series, Servicer Termination Event or
an Event of Default; and

(vi) all required consents have been obtained and all Representations and
Warranties made by the Issuer under the Series 2007-A Note Purchase Agreement
shall be deemed to have been reaffirmed as true and correct as of the date of
such Loan Transfer.

(b) In addition to any update of the Series 2007-A Loan Schedule pursuant to
Section 2.2(b)(iv), the Master Trust Administrator acting on behalf of the
Issuer shall deliver an updated Series 2007-A Loan Schedule to the Trustee, the
Servicer and the Required Persons on each Settlement Date following the Initial
Closing Date and the Required Persons shall agree in writing to this updated
Series 2007-A Loan Schedule.

(c) With each such Loan Transfer and upon deposit of the Reduction Amount in
accordance with Section 6.6(e)(iii) the Series 2007-A Note Principal and,
respectively, the Series 2007-A Invested Amount and shall be automatically
reduced (each such reduction referred to as a “Reduction”). The Servicer, on
behalf of the Issuer, shall reflect such Reduction in the next Series 2007-A
Servicer Certificate and the Trustee shall, or shall cause the Transfer Agent
and Registrar to, indicate in the Note Register the amount of such Reduction.

 

  19   Series 2007-A Supplement



--------------------------------------------------------------------------------

ARTICLE 3.

SERVICING COMPENSATION

The Series 2007-A Servicing Fee and the share of the Servicer’s expenses
referred to in Section 6.6(a) allocable to Series 2007-A with respect to any
Series Transfer Date shall be paid solely from the cash flows from the Trust
Estate allocated to the Noteholders for such purpose, or the noteholders of
other Series (as provided in the related Series Supplements) and in no event
shall the Issuer, the Trustee or the Noteholders be liable therefor. The Series
2007-A Servicing Fee and the Servicer’s expenses allocable to Series 2007-A
shall be payable to the Servicer solely to the extent amounts are available for
distribution in respect thereof pursuant to Section 6.6(a).

ARTICLE 4.

CLEANUP CALL

Section 4.1 Timing. The Notes shall be subject to purchase by the Servicer at
its option, in accordance with the terms specified in Section 13.4(a) of the
Master Trust Indenture on or after the Payment Date on which the Unpaid
Principal Balance of the Loans allocated to the Series 2007-A Asset Pool falls
to a level at which the cost of servicing the Series 2007-A Asset Pool becomes
burdensome in relation to the benefits of servicing. This level is deemed to be
achieved if the Unpaid Principal Balance of the Loans in the Series 2007-A Asset
Pool is less than or equal to 10% of the initial Unpaid Principal Balance of the
Loans in the Series 2007-A Asset Pool on the Series 2007-A Closing Date.

Section 4.2 Effect of a Cleanup Call. The deposit to the Series 2007-A Payment
Account required in connection with any such purchase will be equal to (a) the
Series 2007-A Note Principal at the time of such purchase, plus (b) all accrued
and unpaid interest on the Notes calculated through the day preceding the
Payment Date on which the purchase occurs, plus (c) any other amounts
(including, without limitation, accrued and unpaid Fees) payable to the
Noteholders pursuant to the Series 2007-A Note Purchase Agreement, minus (d) the
amounts, if any, on deposit as of such Payment Date in the Series 2007-A Payment
Account for the payment of the foregoing amounts.

ARTICLE 5.

FORM OF DELIVERY OF THE NOTES; DENOMINATIONS; TRANSFER RESTRICTIONS

Section 5.1 Delivery of Notes. (a) The Trustee shall execute, authenticate and
deliver the Notes in accordance with Section 2.3 of the Master Trust Indenture
and this ARTICLE 5.

(b) The Notes shall be delivered as Registered Notes in definitive form as
provided in Sections 2.1 and 2.17 of the Master Trust Indenture. The Notes shall
initially be registered in the name of the Purchaser (as defined in the Series
2007-A Note Purchase Agreement) and shall not be transferred, sold or pledged,
in whole or in part, other than pursuant to Section 2.5 of the Master Trust
Indenture and this ARTICLE 5.

 

  20   Series 2007-A Supplement



--------------------------------------------------------------------------------

Section 5.2 Denominations of Notes. The Notes will be issuable in minimum
denominations of $250,000.

Section 5.3 Transfer Requirements. When the Notes are presented to the Transfer
Agent and Registrar or a co-registrar with a request to register a transfer or
to exchange them for an equal principal amount of Notes of other authorized
denominations, the Transfer Agent and Registrar shall register the transfer or
make the exchange if its requirements for such transaction are met; provided,
however, that the Notes surrendered for transfer or exchange (a) shall be duly
endorsed or accompanied by a written instrument of transfer in form satisfactory
to the Issuer and the Transfer Agent and Registrar, duly executed by the holder
thereof or its attorney, duly authorized in writing and (b) shall be transferred
or exchanged in compliance with the following provisions:

(i) (1) if such Note is being transferred to a qualified institutional buyer (a
“QIB”) as defined in, and in accordance with, Rule 144A under the Securities Act
(“Rule 144A”) and is a “Qualified Purchaser” within the meaning of
Section 3(c)(7) under the Investment Company Act of 1940, as amended (the
“Investment Company Act”), (the transferor shall, unless the transferee is a
party to the Series 2007-A Note Purchase Agreement or is a QIB within the
meaning of Rule 144A(a)(1)(vi) (a “Bank”), provide the Issuer and the Transfer
Agent and Registrar with a certification to that effect (in substantially the
form of Exhibit B hereto); or (2) if such Note is being transferred in reliance
on another exemption from the registration requirements of the Securities Act,
the transferor shall provide the Issuer and the Transfer Agent and Registrar
with a certification to that effect (in substantially the form of Exhibit B
hereto) and, if requested by the Transfer Agent and Registrar or the Issuer, an
opinion of counsel in form and substance acceptable to the Issuer and to the
Transfer Agent and Registrar to the effect that such transfer is in compliance
with the Securities Act.

(ii) each such transferee of such Note shall be deemed to have made the
acknowledgements, representations and agreements set forth below:

(1) unless it has been advised that the transferor is relying on an exemption
from the registration requirements of the Securities Act, it is purchasing the
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a QIB and it and any
such account is a “Qualified Purchaser” within the meaning of Section 3(c)(7)
under the Investment Company Act and is aware that the sale to it is being made
in reliance on Rule 144A;

(2) it understands that the Notes have not been and will not be registered or
qualified under the Securities Act or any applicable state securities laws or
the securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act, that the Issuer is not required to register or qualify the
Notes, and that the Notes may be resold, pledged or transferred only in
compliance with provisions of this Section 5.3 and only (A) to the Issuer,
(B) to a person the transferor reasonably believes is a QIB in a transaction
meeting the requirements of Rule 144A or (C) in a transaction otherwise exempt
from the registration requirements of the Securities Act and, in each case, in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction and in accordance with the restrictions set forth
herein;

 

  21   Series 2007-A Supplement



--------------------------------------------------------------------------------

(3) if it desires to offer, sell or otherwise transfer, pledge or hypothecate
the Notes as described in clause (B) or (C) of the preceding paragraph, it may,
pursuant to clause (i) above, be required to deliver a certificate and, in the
case of clause (C), may be required to deliver an opinion of counsel if the
Issuer and the Transfer Agent and Registrar so request, in each case, reasonably
satisfactory in form and substance to the Issuer and the Master Trust
Administrator, that an exemption from the registration requirements of the
Securities Act applies to such offer, sale, transfer or hypothecation; and it
understands that the Registrar and Transfer Agent will not be required to accept
for registration of transfer the Notes acquired by it, except upon presentation
of, if applicable, the certificate and, if applicable, the opinion described
above;

(4) it agrees that it will, and each subsequent holder is required to, notify
any purchaser of Notes from it of the resale restrictions referred to in clauses
(2) and (3) above, if then applicable and understands that such notification
requirement will be satisfied, in the case only of transfers by physical
delivery of Definitive Notes, by virtue of the fact that the following legend
will be placed on the Notes unless otherwise agreed to by the Issuer:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) IN
A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL IF THE ISSUER OR
TRANSFER AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH
THE 2007-A INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER JURISDICTION. THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS
SET FORTH ABOVE.

THE ISSUER WILL BE RELYING ON THE EXEMPTION FROM REGISTRATION UNDER THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”),

 

  22   Series 2007-A Supplement



--------------------------------------------------------------------------------

PROVIDED BY SECTION 3(C)(7) THEREOF, CONSEQUENTLY, THIS NOTE MAY ONLY BE OWNED
BY AND TRANSFERRED TO “QUALIFIED PURCHASERS” WITHIN THE MEANING OF SECTION
3(C)(7) OF THE INVESTMENT COMPANY ACT. OFFERS TO PURCHASE, AND SUBSEQUENT
TRANSFERS, WILL BE SUBJECT TO THE FOREGOING RESTRICTION, AND THE ABILITY OF THE
HOLDER OF THIS NOTE TO RESELL OR OTHERWISE TRANSFER THIS NOTE (OR ANY INTEREST
HEREIN) MAY THEREFORE BE LIMITED. NO SALE OR OTHER TRANSFER OF THIS NOTE WILL BE
PERMITTED WHICH WOULD REQUIRE THE ISSUER TO REGISTER UNDER THE INVESTMENT
COMPANY ACT OR TO REGISTER THIS NOTE UNDER THE SECURITIES ACT OR WHICH WOULD
RESULT IN A VIOLATION OF ANY FEDERAL OR STATE SECURITIES LAW OR REGULATION.
TRANSFERS MADE IN VIOLATION OF THE TRANSFER RESTRICTIONS IN THE 2007-A INDENTURE
AND ALL OTHER RELEVANT TRANSACTION DOCUMENTS WILL BE NULL AND VOID AB INITIO.

(5) it acknowledges that the foregoing restrictions apply to holders of
beneficial interests in the Notes as well as to Holders of the Notes; and

(6) it acknowledges that the Trustee, the Issuer and their Affiliates and others
will rely upon the truth and accuracy of the foregoing acknowledgments,
representations and agreements and agrees that if any of the acknowledgments,
representations or agreements deemed to have been made by its purchase of such
Notes is no longer accurate, it will promptly notify the Issuer; and it is
acquiring any Notes for the account of one or more QIBs, it represents that it
has sole investment discretion with respect to each such account and that it has
full power to make the foregoing acknowledgments, representations and agreements
on behalf of each such account; and

(7) it acknowledges that either (i) no part of the assets used by it to acquire
the Notes constitutes assets of any benefit plan subject to Section 4975 of the
Code or (ii) its purchase and holding of the Notes will not, throughout the term
of holding, constitute a non-exempt “prohibited transaction” under Section 406
of ERISA or Section 4975 of the Code by reason of the application of one or more
statutory or administrative exemptions from such prohibited transaction rules or
otherwise.

In addition, such transferee, unless it is a party to the Series 2007-A Note
Purchase Agreement or a Bank, shall be responsible for providing additional
information or certification, as shall be reasonably requested by the Trustee or
Issuer, to support the truth and accuracy of the foregoing acknowledgements,
representations and agreements, it being understood that such additional
information is not intended to create additional restrictions on the transfer of
the Notes.

 

  23   Series 2007-A Supplement



--------------------------------------------------------------------------------

ARTICLE 6.

ALLOCATION AND APPLICATION OF COLLECTIONS

Section 6.1 Article 5 of Master Trust Indenture. Sections 5.1, 5.2, 5.3, 5.4,
5.5, 5.6 and 5.7 of the Master Trust Indenture shall be read in their entirety
as provided in the Master Trust Indenture. The following provisions, however,
shall constitute part of Article 5 of the Master Trust Indenture solely for
purposes of Series 2007-A and shall be applicable only to the Notes (except as
otherwise provided in the following provisions or in another Series Supplement):

Section 6.2 Allocations of Collections. On each Series Transfer Date, prior to
the close of business on such day, the Servicer shall calculate the Series
2007-A Collections and cause the Collection Account Bank to withdraw an amount
equal to the Series 2007-A Collections from the Collection Account and pay such
amount to the Series 2007-A Account. The Trustee, on such date, based on the
Series 2007-A Servicer’s Certificate, and if such Series 2007-A Servicer’s
Certificate is not provided, upon the written instruction of the Purchaser shall
distribute all Collections that are deposited in the Series 2007-A Account on
such day, in accordance with Section 6.6 hereto.

Section 6.3 Determination of Monthly Interest. (a) The amount of monthly
interest payable on the Notes shall be determined as of each Determination Date
and shall be an amount equal to:

(i) the product of (1) a fraction, the numerator of which is the actual number
of days in the related Interest Period and the denominator of which is 360,
(2) the Note Rate in effect with respect to the related Interest Period, and
(3) the average daily outstanding principal balance of the Notes during such
Interest Period (the “Monthly Interest”); plus

(ii) an amount equal to the sum of (1) the amount of any unpaid Deficiency
Amount (as defined below), (2) an amount equal to the product of (A) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 360, (B) a rate equal to 2% per annum
over the Note Rate in effect with respect to the related Interest Period, and
(C) any Deficiency Amount, as defined below (or the portion thereof which has
not theretofore been paid to Noteholders) (such product being herein called the
“Additional Interest”) and (3) the amount of any unpaid Fees for the related
Interest Period as determined pursuant to the Series 2007-A Note Purchase
Agreement (the “Fee Amount”) shall also be payable to the Noteholders; plus

(iii) an amount equal to the product of (1) a fraction, the numerator of which
is the actual number of days in the related Interest Period during which a Note
Rate Adjustment Event occurs and the denominator of which is 360, (2) 2% per
annum and (3) the average daily Unpaid Principal Balance of the Notes in the
related Interest Period during which the Note Rate Adjustment Event occurs.

 

  24   Series 2007-A Supplement



--------------------------------------------------------------------------------

(b) The “Deficiency Amount” for any Determination Date shall be equal to the
excess, if any, of (x) the sum of (i) the Monthly Interest, the Additional
Interest, (ii) the Fee Amount and (iii) the Deficiency Amount as determined
pursuant to the preceding sentence for the Interest Period ended immediately
prior to the preceding Payment Date over (y) the amount actually paid in respect
thereof on the preceding Payment Date.

Section 6.4 Reinvestment. On any Business Day during the Revolving Period, the
Master Trust Administrator may withdraw from the Collection Account any amount
of the Series 2007-A Collections in excess of the amount required to cover any
expected payments pursuant to Section 6.6(a)(i) through Section 6.6(a)(viii) on
the next Series Transfer Date (the “Reinvestment Amount”), and may apply such
Reinvestment Amount to purchase additional Eligible Loans for the Series 2007-A
Asset Pool; provided that the amount remaining in the Collection Account, after
giving effect to such withdrawal, shall exceed $1,000,000.

Section 6.5 Coverage of Required Amount.

(a) On or before each Series Transfer Date, the Servicer shall determine the
amount (the “Required Amount”), if any, by which an amount equal to the sum of
all of the following:

(i) the Monthly Interest for such Series Transfer Date,

(ii) the Deficiency Amount, if any, for such Series Transfer Date,

(iii) the Additional Interest, if any, for such Series Transfer Date,

(iv) the Fee Amount, and the Trustee Fees and Expenses allocable to Series
2007-A for such Series Transfer Date,

(v) the Series 2007-A Servicing Fee for the prior Settlement Period,

(vi) any amounts described in clauses (iv) and (above that were due but not paid
on any prior Series Transfer Date, and

(vii) the Series 2007-A Investor Default Amount, if any, for the prior
Settlement Period

exceeds the Available Funds for the related Settlement Period.

(b) In the event that the Required Amount for such Series Transfer Date is
greater than zero, the Servicer shall give written notice to the Trustee of such
positive Required Amount on or before such Series Transfer Date.

Section 6.6 Monthly Payments.

(a) On or before each Series Transfer Date, the Servicer shall instruct the
Trustee in writing (which writing shall be substantially in the form of the
Series 2007-A Servicer’s Certificate attached as Exhibit E hereto) to withdraw,
and the Trustee, acting

 

  25   Series 2007-A Supplement



--------------------------------------------------------------------------------

in accordance with such instructions, shall withdraw on such Series Transfer
Date or the related Payment Date, as applicable, to the extent of the funds
credited to the Series 2007-A Account, the amounts in respect of the Notes
required to be withdrawn from the Series 2007-A Account and distribute such
funds in the following priority:

(i) First, on a pari passu basis, pay an amount equal to the accrued and
theretofore unpaid (i) Backup Servicing Fees allocable to Series 2007-A, or if
the Backup Servicer is acting as the Servicer, the accrued and theretofore
unpaid Series 2007-A Servicing Fee to the Backup Servicer in accordance with the
Backup Servicing Agreement, (ii) to the Custodian, the Custodian Fees allocable
to Series 2007-A, (iii) the portion of the Trustee Fees and Expenses allocated
to Series 2007-A, (iv) to the Collection Account Bank, the Collection Account
Bank Fees allocable to Series 2007-A and (v) to the Master Trust Administrator,
the Master Trust Administrator Fees allocable to Series 2007-A (if such Master
Trust Administrator is not a Brooke Party or any of their respective Affiliates)
plus any unpaid Backup Servicing Fees, Custodian Fees, Collection Account Bank
Fees and Master Trust Administrator Fees (if such Master Trust Administrator is
not a Brooke Party or any of their respective Affiliates) allocable to Series
2007-A from a previous Settlement Period;

(ii) Second, if none of the Brooke Parties nor any of their respective
Affiliates nor the Backup Servicer is the Servicer, to pay to the Servicer the
accrued and unpaid Series 2007-A Servicing Fee and any accrued and theretofore
unpaid Servicer’s expenses allocable to Series 2007-A, plus any unpaid Series
2007-A Servicing Fees and Servicer’s expenses allocable to Series 2007-A from a
previous Settlement Period;

(iii) Third, on a pari passu basis, pay an amount equal to (i) the Servicer, any
accrued and unpaid Series 2007-A Allstate CPA Fee for services rendered with
respect to each Allstate Loan of the Series 2007-A Asset Pool pursuant to the
related Collateral Preservation Agreements, (ii) Master Agent (or to the Master
Agent Servicer on behalf of Master Agent), any accrued and unpaid Brooke
Insurance CPA Fee for services rendered with respect to each Brooke Insurance
Loan of the Series 2007-A Asset Pool pursuant to the related Collateral
Preservation Agreement, and (iii) Brooke Capital Advisors, any accrued and
unpaid Funeral Home CPA Fee for services rendered with respect to each Funeral
Service Loan of the Series 2007-A Asset Pool pursuant to the related Collateral
Preservation Agreement, (iv) any Fee Amount allocable to Series 2007-A for such
Series Transfer Date, plus (v) any unpaid Series 2007-A Allstate CPA Fees,
Brooke Insurance CPA Fees, Funeral Home CPA Fees and Fee Amount allocable to
Series 2007-A from a previous Settlement Period;

(iv) Fourth, to pay the accrued and theretofore unpaid fees, expenses and
indemnity obligations owed by any Brooke Party to the Noteholders;

(v) Fifth, deposit an amount equal to the accrued and theretofore unpaid Monthly
Interest to the Series 2007-A Payment Account;

(vi) Sixth, deposit an amount equal to the Additional Interest, if any, to the
Series 2007-A Payment Account;

 

  26   Series 2007-A Supplement



--------------------------------------------------------------------------------

(vii) Seventh, deposit an amount equal to the Series 2007-A Investor Default
Amount, if any, to the Series 2007-A Payment Account;

(viii) Eighth, during the Revolving Period, an amount equal to the Covered
Amount Deficiency, if any, shall be applied to reduce the Unpaid Principal
Balance of the Notes;

(ix) Ninth, during the Rapid Amortization Period, any remaining amounts shall be
deposited to the Series 2007-A Payment Account to be applied to the repayment of
the Unpaid Principal Balance of the Notes;

(x) Tenth, to pay to the Servicer (if the Servicer is a Brooke Party or any of
their respective Affiliates) an amount equal to, each of the accrued and
theretofore unpaid Series 2007-A Servicing Fee and any accrued and unpaid
Servicer’s expenses allocable to Series 2007-A;

(xi) Eleventh, to pay to the an amount equal to any accrued and unpaid Uncapped
Trustee Expenses allocable to Series 2007-A;

(xii) Twelfth, to pay to the Master Trust Administrator (if the Master Trust
Administrator is a Brooke Party or any of their respective Affiliates) an amount
equal to the Master Trust Administrator Fee allocable to Series 2007-A plus any
unpaid Master Trust Administrator Fee allocable to Series 2007-A from a previous
Settlement Period; and

(xiii) Thirteenth, thereafter, to pay the remaining amounts to the Issuer (if so
directed, to one or more accounts designated by the Issuer).

(b) Provided no Shared Collection Suspension Event has occurred and is
continuing, during the Revolving Period, an amount equal to the Available
Investor Principal Collections of the Series 2007-A Asset Pool deposited in the
Series 2007-A Account for the related Settlement Period and otherwise payable to
the Issuer, after giving effect to any payments required under Section 6.6(a)
and (d), shall be distributed on each Series Transfer Date as follows: an amount
equal to the lesser of (A) the product of (1) a fraction, the numerator of which
is equal to the Available Investor Principal Collections of the Series 2007-A
Asset Pool remaining after the application specified in Section 6.6(a)(i)
through Section 6.6(a)(viii) above and the denominator of which is equal to the
sum of the portion of the “Available Investor Principal Collections” for each
Series that are available for sharing as specified in the related Series
Supplement and (2) the Cumulative Series Principal Shortfall, if any, and
(B) any Available Investor Principal Collections remaining after the application
of the amounts specified in Section 6.6(a)(i) through Section 6.6(a)(xi) above
on such Series Transfer Date, shall remain in the Series 2007-A Account to be
treated as Shared Principal Collections and applied to Series other than this
Series 2007-A.

(c) On the first Payment Date occurring after the Rapid Amortization Period
begins, and on each Payment Date thereafter, the Trustee, acting in accordance
with instructions from the Servicer, shall pay the amount deposited into the
Series 2007-A Payment Account pursuant to Section 6.6(a)(ix) on the immediately
preceding Series Transfer Date to the following Persons or accounts (as the case
may be) in the following priority:

(i) to the Noteholders, an amount equal to the least of (A) the amount on
deposit in the Series 2007-A Payment Account, (B) the Monthly Principal and
(C) the Series 2007-A Note Principal;

 

  27   Series 2007-A Supplement



--------------------------------------------------------------------------------

(ii) to the Noteholders, any other amounts (including, without limitation,
accrued and unpaid interest and Fees) payable thereto pursuant to the Series
2007-A Note Purchase Agreement; and

(iii) to the extent the Available Issuer Interest is greater than zero (after
giving effect to all other reductions thereof on such date and the payment
pursuant to this clause (iii) and the corresponding provision of each other
Series Supplement), to the Trustee to pay unreimbursed expenses of the Trustee.

(d) On any Redemption Date, the amounts required to be on deposit in the Series
2007-A Payment Account pursuant to ARTICLE 4 or Section 8.3, shall be paid to
the following Persons:

(i) to the Noteholders, the Series 2007-A Note Principal;

(ii) to the Noteholders, any other amounts (including, without limitation,
accrued and unpaid interest and Fees) payable thereto pursuant to the Series
2007-A Note Purchase Agreement; and

(e) On any Payment Date in connection with a Decrease pursuant to Section 2.3 or
Loan Transfer pursuant to Section 2.4, the amount of such Decrease or the
Reduction Amount shall be paid to the Noteholders from (i) Available Investor
Principal Collections, (ii) the proceeds of a partial refinancing of any
outstanding Series of Notes or (iii) amounts otherwise available to the Issuer,
all to the extent that such amounts have been deposited in the Series 2007-A
Payment Account.

Section 6.7 Shared Principal Collections.

(a) The portion of Shared Principal Collections allocable to Series 2007-A on
deposit in the Series 2007-A Account on any Series Transfer Date shall be
treated and applied as an Available Investor Principal Collection pursuant to
Section 6.6.

(b) Provided no Shared Collection Suspension Event has occurred and is
continuing, “Series 2007-A Shared Principal Collections” on any Series Transfer
Date means an amount equal to the Series Principal Shortfall, if any, with
respect to Series 2007-A on such Series Transfer Date; provided, however, that
if the aggregate amount of Shared Principal Collections for all Series for such
Series Transfer Date is less than the Cumulative Series Principal Shortfall for
such Series Transfer Date, then the Series 2007-A Shared Principal Collections
on such Series Transfer Date shall equal the product of (i) Shared Principal
Collections for all Series for such Series Transfer Date and (ii) a fraction,
the numerator of which is the Series Principal Shortfall with respect to Series
2007-A and the denominator of which shall be the aggregate amount of “Cumulative
Series Principal Shortfall” for all Series for such Series Transfer Date.

 

  28   Series 2007-A Supplement



--------------------------------------------------------------------------------

(c) Solely for the purpose of determining the amount of Available Investor
Principal Collections to be treated as Shared Principal Collections on any
Series Transfer Date allocable to other Series, on each Determination Date, the
Servicer shall determine the Required Amount as of such Determination Date for
the following Series Transfer Date.

Section 6.8 Payment of Fees. If on any Payment Date (a) the Notes are not
allocated any Collections because the Series 2007-A Invested Amount is zero and
(b) any Noteholders are owed Fees on the amount of Notes that the Purchaser has
committed to purchase but have not been purchased, then such Fees shall be paid
from amounts otherwise payable to the Issuer.

Section 6.9 Servicer’s Failure to Make a Deposit or Payment. If the Servicer
fails to make, or give instructions to make, any payment, deposit or withdrawal
(other than as required by Section 13.1 of the Master Trust Indenture) required
to be made or given by the Servicer at the time specified in the Master Trust
Indenture or this Series 2007-A Supplement (including applicable grace periods),
the Required Persons shall instruct the Trustee to make such payment, deposit or
withdrawal from the applicable account without instruction from the Servicer.
The Servicer shall upon request of the Required Persons, promptly provide the
Trustee and the Required Persons with all information necessary to allow the
Required Persons to instruct the Trustee to make such payment, deposit or
withdrawal. Such funds or the proceeds of such withdrawal shall be applied by
the Trustee upon instruction of the Required Persons in the manner in which such
payment or deposit should have been made by the Servicer.

ARTICLE 7.

DISTRIBUTIONS AND REPORTS

Section 7.1 Distributions.

(a) On each Payment Date, the Trustee shall distribute (in accordance with the
monthly Series 2007-A Servicer’s Certificate delivered by the Servicer on or
before the related Series Transfer Date pursuant to Section 2.8 of the Servicing
Agreement), to each Noteholder of record on the immediately preceding Record
Date (other than as provided in Section 13.5 of the Master Trust Indenture
respecting a final distribution), such Noteholder’s pro rata share (based on the
aggregate Series 2007-A Invested Amount represented by the Notes held by such
Noteholder) of the amounts on deposit in the Series 2007-A Payment Account that
are payable to the Noteholders pursuant to Section 6.6 by wire transfer to an
account designated by such Noteholders of the Notes, except that, with respect
to Notes registered in the name of the nominee of a Clearing Agency, such
distribution shall be made in immediately available funds.

(b) Notwithstanding anything to the contrary contained in the Master Trust
Indenture or this Series 2007-A Supplement, if the amount distributable with
respect to the principal of the Notes on any Payment Date is less than one
Dollar, then no such distribution of principal will be made on such Payment
Date.

 

  29   Series 2007-A Supplement



--------------------------------------------------------------------------------

Section 7.2 Monthly Noteholders’ Statement.

(a) The Required Persons may at any Date after the Series 2007-A Closing Date,
by giving prior notice of at least sixty (60) days, request that on or before
each Payment Date, the Trustee shall forward to each Noteholder, with respect to
each Noteholder’s interest, and to each Rating Agency and Notice Person, a
statement prepared by the Servicer and delivered to the Trustee on the preceding
Determination Date and setting forth, among other things, the following
information:

(i) the total amount distributed to Holders of Notes;

(ii) the amount of such distribution allocable to Monthly Principal;

(iii) the amount of such distribution allocable to Trustee Fees and Expenses,
the Series 2007-A Servicing Fee and Servicer’s expenses, Monthly Interest,
Deficiency Amounts, Additional Interest and the Fee Amount, respectively;

(iv) the amount of Series 2007-A Collections, received during the related
Settlement Period;

(v) the aggregate Unpaid Principal Balance of the Loans of the Series 2007-A
Asset Pool, as of the end of the preceding Settlement Period;

(vi) the aggregate Unpaid Principal Balance of Loans of the Series 2007-A Asset
Pool which were 1-30 days, 31-60 days, 61-90 days, 91-120 days, 121-180 days and
more than 180 days delinquent, respectively, following cancellation of the
related insurance policies in accordance with the Servicer’s then existing
Credit and Collection Policy as of the end of the preceding Settlement Period;

(vii) the Delinquency Rate, the Series 2007-A Investor Default Amount, as of the
end of the preceding Settlement Period;

(viii) the Unpaid Principal Balance of the Notes, as of the end of the day on
the Payment Date;

(ix) Increases and Decreases in the Notes during the related Interest Period,
and the average daily balance of the Notes for the related Interest Period;

(x) the Note Rate for the Interest Period ending on the day before such Payment
Date;

(xi) the date on which the Rapid Amortization Period commenced; and

(xii) the Minimum Issuer Interest and the Available Issuer Interest for the
Series 2007-A Asset Pool, as of the end of the preceding Settlement Period.

 

  30   Series 2007-A Supplement



--------------------------------------------------------------------------------

(b) Annual Noteholders’ Tax Statement. On or before January 31 of each calendar
year, beginning with the calendar year 2008, the Trustee shall distribute to
each Person who at any time during the preceding calendar year was a Noteholder,
a statement prepared by the Servicer and delivered to the Trustee containing the
information required to be contained in the regular monthly report to
Noteholders, as set forth in subclauses (i), (ii) and (iii) above, aggregated
for such calendar year or the applicable portion thereof during which such
Person was a Noteholder, together with such other customary or necessary
information (consistent with the treatment of the Notes as debt) as requested by
the Required Persons to enable the Noteholders to prepare their tax returns.
Such obligations of the Servicer shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the
Servicer pursuant to any requirements of the Code as in effect from time to
time.

ARTICLE 8.

MISCELLANEOUS

Section 8.1 Series 2007-A Pay Out Events. If any one of the following events (a
“Series 2007-A Pay Out Event”) shall occur with respect to the Notes:

(a) failure on the part of the Issuer (i) to pay any amount described in clauses
(i)-(iv) of the definition of Required Amount or to make any payment or deposit
required by the terms of this Series 2007-A Supplement, the Series 2007-A Note
Purchase Agreement or any other Series 2007-A Transaction Document (as defined
in the Series 2007-A Note Purchase Agreement), on or before the date two
(2) Business Days after the date on which such payment or deposit is required to
be made herein or therein (or, in the case of a deposit to be made with respect
to any Settlement Period, by the related Payment Date);

(b) any representation, warranty or covenant made by the Issuer in this Series
2007-A Supplement, the Master Trust Indenture, the Series 2007-A Note Purchase
Agreement or any other Series 2007-A Transaction Document or any information
delivered by the Issuer pursuant thereto shall prove to have been incorrect in
any respect when made or when delivered which, solely to the extent such
incorrect representation or warranty may be cured without any actual or
potential detriment to any Secured Party, continues unremedied for a period of
thirty (30) Business Days in the case of any representation or warranty set
forth in the Series 2007-A Note Purchase Agreement, in either case, after the
date on which the Issuer has knowledge thereof or on which written notice
thereof, requiring the same to be remedied, shall have been given to the Issuer
by the Purchaser, the Servicer, or any Noteholder;

(c) the Coverage Test is not satisfied and such condition continues unremedied
for two (2) Business Day;

(d) the imposition of (i) non de-minimis tax liens against the Issuer, (ii) tax
liens against Seller unless such lien would not have a Material Adverse Effect
and has been released within thirty (30) days of the earlier of (A) the date
Seller has knowledge of the imposition of such tax lien or (B) the date on which
Seller receives notice of the imposition of such tax lien or (iii) ERISA liens
against the Issuer or Seller;

 

  31   Series 2007-A Supplement



--------------------------------------------------------------------------------

(e) an Event of Bankruptcy shall occur with respect to any of BCC or BWF or the
Servicer;

(f) any of BCC or BWF shall become unable for any reason to transfer Loans in
accordance with the provisions of the Purchase Agreements and such inability
shall continue for three Business Days after the Issuer or any of BCC or BWF
shall have notice or knowledge thereof;

(g) there shall have occurred a Change of Control;

(h) the failure of the Issuer to pay when due any amount due with respect to any
Indebtedness to which it is a party (other than Issuer Obligations);

(i) the occurrence of an Event of Default as defined in the Master Trust
Indenture or the Series 2007-A Note Purchase Agreement;

(j) the Notes have not been paid in full on the Expected Final Payment Date;

(k) a Pay Out Event occurs under any other Series (unless such Pay Out Event is
solely as a result of an “Enhancement Provider Default “under such other Series
(if such other Series is not a VFN Series of Fifth Third) or the downgrade of
the rating of the “Enhancement Provider” of such other Series (if such other
Series is not a VFN Series of Fifth Third));

(l) the Servicer shall become unable for any reason to transfer the Collections
on, or other proceeds of, the Loans to the Issuer in accordance with the
provisions of the Master Trust Indenture and this Series 2007-A Supplement; or

(m) a Note Rate Adjustment Event shall have occurred and is continuing for more
than 90 consecutive days.

then, (i) in the case of any event described in subparagraph (a), (b), (c), (d),
(f), (g), (h), (i), (j) or (l) after the applicable grace period, if any, set
forth in such subparagraphs, any Notice Person by notice then given in writing
to the Issuer and the Servicer may declare that the Pay Out Commencement Date
has occurred as of the date of such notice and (ii) in the case of the event
described in subparagraph (e) or (m) three (3) Business Days following the
occurrence and continuation of an event described in subparagraph (1), the Pay
Out Commencement Date shall occur without any notice or other action on the part
of any party hereto immediately upon the occurrence of such event.

Notwithstanding anything to the contrary in the Master Trust Indenture, no
Series 2007-A Payout Event may be amended, waived or deleted, and no new Series
2007-A Series Pay Out Event may be added, without the prior consent of the
Required Persons.

Section 8.2 Series 2007-A Servicer Termination Event.

Upon the occurrence of an Event of Default under the Master Trust Indenture or
the Series 2007-A Note Purchase Agreement, the Required Persons may instruct the
Trustee to terminate the Servicer as Servicer for the Series 2007-A Asset Pool
and

 

  32   Series 2007-A Supplement



--------------------------------------------------------------------------------

to appoint any other servicer as successor Servicer for Series 2007-A to succeed
in all respects to the Servicer under the Servicing Agreement and the other
Transaction Documents in accordance with the terms provided for such termination
of the Servicer in the Servicing Agreement. Such successor shall be subject to
all the rights, responsibilities, restrictions, duties, liabilities and
termination provisions relating thereto placed on the Servicer by the terms and
provisions of the Servicing Agreement, and such successor Servicer shall take
such action, consistent with the Servicing Agreement, as shall be necessary to
effectuate any such succession.

Section 8.3 Redemption Provision.

(a) The Issuer shall redeem the Notes in full (if it is able) on the Commitment
Termination Date through a refinancing. The Issuer shall give notice of its
election to pay such Notes in accordance with the terms of the Master Trust
Indenture and the Series 2007-A Note Purchase Agreement prior to such
redemption.

(b) The amount required to be deposited into the Series 2007-A Payment Account
in connection with any redemption in full shall be equal to the sum of the
following:

(i) the Series 2007-A Note Principal,

(ii) any accrued and unpaid the interest on the Notes through the Payment Date
on which the redemption occurs,

(iii) other amounts (including, without limitation, accrued and unpaid Fees)
payable to the Noteholders pursuant to the Series 2007-A Note Purchase
Agreement, and

(iv) the amounts, if any, on deposit at such Payment Date in the Series 2007-A
Payment Account for the payment of the foregoing amounts.

Such deposit shall be made not later than 1:00 p.m. New York City time on the
Business Day prior to the Redemption Date.

Section 8.4 Audits By Purchaser. At any time and from time to time during
regular business hours and upon at least five (5) Business Days’ prior notice so
long as no Event of Default, Pay-Out Event or Series 2007-A Pay Out Event shall
have occurred and be continuing, 0 days notice if an Event of Default, Pay-Out
Event or Series 2007-A Pay Our Event shall have occurred and be continuing, the
Purchaser or its agents or representatives may (i) examine and make copies of
and abstracts from all books, records and documents (including, without
limitation, computer tapes and disks) in possession or under the control of the
Issuer, BWF, or the Subservicer relating to the Loans and the other Collateral,
and (ii) may visit the offices and properties of the Issuer, BWF or the
Subservicer for the purpose of examining such materials, and discuss matters
relating to the Loans or the performance hereunder with any of the officers or
employees of the Issuer, BWF, or the Subservicer having knowledge of such
matters. The Issuer will, in connection with one (1) such audit conducted each
year by the Purchaser pursuant to this Section 8.4, reimburse the Purchaser for
its reasonable out-of-pocket expenses incurred in conducting such audits within
30 days after its receipt of a request and itemized invoice (and supporting
receipts and other documentation) for such expenses. After the occurrence and
during the continuation of any Event

 

  33   Series 2007-A Supplement



--------------------------------------------------------------------------------

of Default, a Pay Out Event or a Series 2007-A Pay Out Event, the notice period
for such audits will be reduced to one (1) Business Days. In such case, the
Issuer shall reimburse the Purchaser for all reasonable out-of-pocket expenses
in connection with any such audits.

Section 8.5 Amendments and Waiver. Any amendment, waiver or other modification
to the Master Trust Indenture, this Series 2007-A Supplement or the Series
Supplement for any other VFN Series of Fifth Third shall be subject to the
restrictions thereon, if applicable, in the Series 2007-A Note Purchase
Agreement.

Section 8.6 Counterparts. This Series 2007-A Supplement may be executed in any
number of counterparts, and by different parties in separate counterparts, each
of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

Section 8.7 Governing Law. THIS SERIES 2007-A SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES TO THIS SERIES 2007-A SUPPLEMENT AND EACH NOTEHOLDER HEREBY AGREES TO
THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO
REVIEW THE JUDGMENTS THEREOF. EACH PARTY TO THIS SERIES 2007-A SUPPLEMENT AND
EACH NOTEHOLDER HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT; LEGAL ACTION OR PROCEEDING ARISING DIRECTLY
OR INDIRECTLY UNDER OR RELATING TO THIS SERIES 2007-A SUPPLEMENT IN ANY COURT
LOCATED IN THE CITY OF NEW YORK AND STATE OF NEW YORK AND HEREBY FURTHER WAIVES
ANY CLAIM THAT A COURT LOCATED IN THE CITY OF NEW YORK AND STATE OF NEW YORK IS
NOT A CONVENIENT FORUM FOR ANY SUCH SUIT; LEGAL ACTION OR PROCEEDING.

Section 8.8 Waiver of Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO AND EACH OF THE NOTEHOLDER IRREVOCABLY WAIVES ALL
RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR IN CONNECTION WITH THIS SERIES 2007-A SUPPLEMENT OR THE TRANSACTION DOCUMENTS
OR ANY MATTER ARISING THEREUNDER.

Section 8.9 No Petition. The Trustee, by entering into this Series 2007-A
Supplement and each Noteholder, by accepting a Note hereby covenant and agree
that they will not at any time institute against the Issuer, or join in any
institution against the Issuer of, any bankruptcy proceedings under any United
States Federal or state bankruptcy or similar law in connection with any
obligations relating to the Noteholders, the Servicing Agreement, the Master
Trust Indenture or this Series 2007-A Supplement.

 

  34   Series 2007-A Supplement



--------------------------------------------------------------------------------

Section 8.10 Rights of the Trustee. The rights, privileges and immunities
afforded to the Trustee under the Master Trust Indenture shall apply hereunder
as if fully set forth herein.

(Signature Page Follows)

 

  35   Series 2007-A Supplement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Series 2007-A Supplement
to be duly executed by their respective officers as of the day and year first
above written.

 

BROOKE MASTER TRUST LLC, as Issuer By:  

 

Name:   Michael S. Lowry Title:   President

 

  1   Series 2007-A Supplement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Trustee By:  

 

Name:   Catherine Cerilles Title:   Vice President

 

  2   Series 2007-A Supplement



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

TEXTRON BUSINESS SERVICES, INC., as Servicer By:  

 

Name:   Title:  

 

  3   Series 2007-A Supplement



--------------------------------------------------------------------------------

BROOKE WAREHOUSE FUNDING, LLC By:  

 

Name:   Michael S. Lowry Title:   President and CEO

 

  4   Series 2007-A Supplement



--------------------------------------------------------------------------------

BROOKE CREDIT CORPORATION, as Master Trust Administrator and Series 2007-A
Subservicer By:  

 

Name:   Michael S. Lowry Title:   President and CEO

 

  5   Series 2007-A Supplement